Cooper, J.,
delivered the opinion of the court.
The purpose of art. 136, page 458, of the Code of 1857, was to provide for the sale of the. lands of a testator under the directions of the will by any of the persons named in it on whom the duty to sell had been devolved, and in the event of a failure on the part of all such persons to act, then that the sale should be made by the administrator with the will annexed. It was not required that the devise of the land should be a devise of the title to the executor. It was sufficient if by the will the lands were unconditionally and absolutely devoted to sale. In all such cases the land is devised to be sold within the meaning of the statute and the sale may be made by the representative of the, testator acting under the will.

Judgment reversed.